     Case 3:20-cv-02851-S Document 1 Filed 09/14/20                   Page 1 of 4 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MONEY SERVICES, INC.,                         §
                                              §
       Plaintiff,                             §
                                              §
       v.                                     §      Cause No. _________________
                                              §
EXAMINATION MANAGEMENT                        §
SERVICES, INC., EMSI HOLDING                  §
COMPANY, RDI XTRACT, LLC and                  §
RDI CORPORATION,                              §
                                              §
       Defendants.                            §

                          DEFENDANTS’ NOTICE OF REMOVAL

       Defendants RDI XTRACT, LLC (“RDI Xtract”) and RDI Corporation (“RDI Corp”) file

this Notice of Removal and, in support thereof, respectfully state:

       1.      On August 28, 2020, Plaintiff Money Services, Inc. (“Plaintiff”) filed a lawsuit

against Examination Management Services, Inc. and EMSI Holding Company (jointly, the

“EMSI Defendants”) and RDI Xtract and RDI Corp (jointly the “RDI Defendants”) in the 14th

Judicial District Court, Dallas County, Texas, entitled Money Services, Inc. v. Examination

Management Services, Inc., EMSI Holding Company, RDI Xtract, LLC and RDI Corporation,

Cause No. DC-20-12059 (the “Lawsuit”).

       2.      Plaintiff provided the RDI Defendants notice of the Lawsuit on September 3,

2020. Therefore, this Notice of Removal is being filed within thirty (30) days of Defendants first

receiving notice of the Lawsuit. See 28 U.S.C. § 1446(b).

       3.      The EMSI Defendants are improperly or fraudulently joined for the purpose of

defeating diversity jurisdiction. Specifically, Plaintiff signed a contract, attached hereto as

Exhibit 1, which requires the parties to the contract file suit in Delaware. Plaintiff, in violation
DEFENDANTS’ NOTICE OF REMOVAL – Page 1
      Case 3:20-cv-02851-S Document 1 Filed 09/14/20                              Page 2 of 4 PageID 2



of the contratual provision, filed suit against the EMSI Defendants in Texas, in an attempt to

defeat diversity jurisdiction as to the RDI Defendants.

         4.       RDI Xtract and RDI Corp are Ohio corporations with their respective principal

places of business in Ohio. Plaintiff is a Delaware corporation with its principal place of

business in Iowa. Accordingly, diversity of citizenship exists between the properly joined parties

and removal to federal court is proper. 28 U.S.C. § 1332.

         5.       Furthermore, Plaintiff’s claims for damages are limited only to “less than

$100,000.00,” which amount exceeds the minimum jurisdictional requirements of this Court. In

such circumstances, the plaintiff bears the burden of stipulating to damages below the

jurisdictional amount and such stipulation must be filed with the state court before removal. See

DeAguilar v. Boeing Co., 47 F.3d 1404, 1411-12 (5th Cir. 1995) and St. Paul Reinsurance Co.,

Ltd. v. Greenberg, 134 F.3d 1250, n.18 (5th Cir. 1998). No such stipulation was filed.

         6.       Plaintiff’s sole cause of action against the RDI Defendants seeks recovery for

tortious interference with an existing contract. See Plaintiff’s Original Petition, Application for

Temporary Restraining Order, and Application for Temporary and Permanent Injunctive Relief

(“Pl’s Petition”) at Paras. 50-56.1 A claim for tortious interference under Texas law permits the

plaintiff to recover punitive damages. See Bellefonte Underwriters Ins. Co. v. Brown, 704

S.W.2d 742, 745 (Tex. 1986) (“When a distinct, willful tort is alleged and proved in connection

with a suit upon a contract, one may recover punitive damages….”) (citing City Products Corp.

v. Berman, 610 S.W.2d 446, 450 (Tex. 1980)).                      Furthermore, Plaintiff affirmatively seeks

recovery of its costs incurred (Pl’s Petition at Para. 7).



1
  Plaintiff also included a second “cause of action” seeking injunctive relief. Claims for injunctive relief, however,
are not independent causes of action and a party seeking such relief must plead a separate cause of action. See
Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002).
DEFENDANTS’ NOTICE OF REMOVAL – Page 2
     Case 3:20-cv-02851-S Document 1 Filed 09/14/20                  Page 3 of 4 PageID 3



       7.      On its face, Plaintiff’s pleadings indicate the likelihood that damages will exceed

the jurisdictional limits of this Court and, in the absence of a stipulation to the contrary, removal

to this Court is proper.

       8.      A certified copy of all pleadings filed in the Lawsuit as of the date of this Notice

is attached hereto as Exhibit “2.”

       9.      RDI Corporation consents to the removal of this action, subject to RDI

Corporation’s forthcoming Motion to Dismiss for lack of personal jurisdiction. See FED. R. CIV.

P. 12(b)(2).

       10.     The EMSI Defendants also consent to removal of this action, to the extent such

consent is necessary. See 28 U.S.C. § 1446(b)(2)(A).

       11.     Contemporaneously with the filing of this Notice, RDI Xtract filed a copy of this

Notice in the Lawsuit and forwarded a copy to counsel for Plaintiff.

                                                      Respectfully submitted,

                                                      THE COLES FIRM PC
                                                      4925 Greenville Avenue
                                                      Suite 200
                                                      Dallas, Texas 75206
                                                      (214) 443-7860 (Telephone)
                                                      (214) 692-7145 (Facsimile)

                                              By:     s/Michael E. Coles
                                                      Michael E. Coles
                                                      State Bar No. 24007025

                                                      Of Counsel

                                                      Elizabeth Aten Lamberson
                                                      State Bar No. 24027044
                                                      THE LAMBERSON LAW FIRM PC
                                                      6333 East Mockingbird Lane
                                                      Suite 147-524
                                                      Dallas, Texas 75214
                                                      (214) 320-2894 (Telephone)
DEFENDANTS’ NOTICE OF REMOVAL – Page 3
     Case 3:20-cv-02851-S Document 1 Filed 09/14/20               Page 4 of 4 PageID 4



                                                    (214) 692-5796 (Facsimile)

                                                    ATTORNEYS FOR DEFENDANTS
                                                    RDI XTRACT, LLC AND RDI
                                                    CORPORATION


                               CERTIFICATE OF SERVICE

        I certify a true and correct copy of the foregoing document was sent, via ECF, to counsel
for Plaintiff on the 14th day of September 2020.

                                                    s/Michael E. Coles
                                                    Michael E. Coles




DEFENDANTS’ NOTICE OF REMOVAL – Page 4
